Citation Nr: 1744748	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression. 

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the assignment of an initial disability rating of 50 percent for service connected PTSD and also denied a TDIU.

In August 2012 a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  During the hearing, the Veteran provided additional evidence along with a waiver of RO initial jurisdiction, which the Board accepted into the record in its previous remand.  See November 2013 remand, see also 38 C.F.R. §§ 20.800, 20.1304 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the matter of the initial rating to be assigned for the Veteran's service connected PTSD, the Board remanded the matter in November 2013 to afford the Veteran a more current VA examination.  The Board notes that actions requested in the prior remand have been undertaken.  In January 2014 the Veteran underwent a VA examination.  In a February 2017 mental health note, the Veteran reported a worsening of his symptoms including disorientation, persistent dissociative symptoms and paranoia, difficulty performing activities of daily living and work as a result of a lack of motivation and depression, frequent and persistent panic attacks, intermittent experiences of disorientations, difficulty in relationships as a result of suspiciousness and problems connecting emotionally with others, and chronic insomnia secondary to anxiety and nightmares.  In a March 2017 psychology note, the Veteran reported difficulty managing anxiety and an increased effect of the Veteran's PTSD symptoms on his ability to communicate.  In an April 2017 mental health note, the Veteran reported a distorted cognition and increased alcohol use to cope with his symptoms.  Thus, given the assertions of a worsening of symptoms and the significant time since the last VA examinations, on remand the Veteran should be afforded new VA examination to assess the current severity of his PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability).

The issue of entitlement to a TDIU is inextricably intertwined with the other issue currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the appeal of entitlement to a TDIU until the remaining issue has been adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center, and obtain and associate with the claims file any outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative. 

3.  After any additional records are associated with the claims file, arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's service connected PTSD.

The examiner should specifically address the worsening of the Veteran's symptoms including intermittent experiences of disorientation, distorted cognition, persistent dissociative symptoms, paranoia, difficulty performing activities of daily living and work as a result of lack of motivation and depression, frequent and persistent panic attacks, and increased use of alcohol to cope with PTSD symptoms. (See February - April 2017 mental health notes) The examiner should provide an opinion as to whether this disability renders the Veteran unable to maintain any form of substantially gainful employment consistent with his education and industrial background, including whether any form of sedentary work is possible.  His age and non-service connected disorders should not be considered.

Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ must ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




